PER CURIAM.
We affirm the trial court’s order denying Appellant Charles Cobb’s (“Cobb”) motion for post-conviction relief. Such affirmance is without prejudice, however, to Cobb filing an appropriate motion in the trial court to raise the legality of his sentence in light of Atwell v. State, 197 So.3d 1040, 41 Fla. L. Weekly S244, 2016 WL 3010795 (Fla. May 26, 2016), Montgomery v. Louisiana, — U.S. —, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016), as revised (Ján. 27, 2016), arid Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012). We affirm all other components of the trial court’s order without further discussion.